Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
Claim Objections
Claims 1 and 5 are objected to because of the following informalities: 
On claim 1, page 4, line 18, replace “carrying out an art processing” with “carrying out processing”.
On claim 1, page 4, last line, replace “Using programming language” with “Using a programming language”. 
On claim 5, line 3, replace “in the (S9)” with “in step S9”.
Appropriate correction is required.


DUPLICATE CLAIMS, WARNING
Applicant is advised that should claim 6 be found allowable, claim 7 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 and dependent claims 2-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because all the steps are performable by a human, not a machine.  A human can perform scanning an image, preparing a radiotherapy plan, constructing a model, generating animation, building a system, programming it, testing it, and performing the treatment.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, and 7 and dependent claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the term “cube calibration module” lacks antecedent basis.  For purposes of examination, the examiner is interpreting it as a GUI object that allows the user to see into a 3D model of a patient.
For claim 1, the term “phantom” lacks antecedent basis.  For purposes of examination, the examiner is assuming it refers to the tissue above the region of interest that is removed by the clip object.
For claims 6 and 7, “three sets” lacks antecedent basis and its meaning isn’t clear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kovtun et al. (US PGPUB 20200054398) in view of Lee et al. (US PGPUB 20110224546) in view of Nakao et al. (US PGPUB 20100149174) and in further view of Filiberty et al. (US PGPUB 20160023019).
As per claim 1, Kovtun discloses a research and development of augmented reality in radiotherapy (Kovtun, abstract), comprising the steps of: 
(S1) scanning an image, wherein a CT scan of a patient is performed to obtain a DICOM image (Kovtun, [0070], “one or more portions of a subject's anatomy can be imaged using a volumetric medical imaging technique, such as magnetic resonance imaging (MRI), ultrasound, or computed tomography (CT), that captures data corresponding to a subject's anatomy in three dimensions”, and where the data is in a DICOM standard format);
(S2) preparing a radiotherapy plan (Kovtun, Fig. 13 and [0203], showing a flowchart of preparing a radiotherapy plan), 
wherein the DICOM data obtained in the step (S1) are inputted into a treatment planning system (Kovtun, [0070] and [0203], where the 3D model generated from scans is input into the radiation treatment planning system to be used in the planning), and 
a delineation of a planning target volume, a clinical target volume, and surrounding vital organs and tissues is carried out by a radiotherapist (Kovtun, [0089], where a radiation oncologist plans a radiation therapy using the 3D model of the subject to avoid nearby tissue; and [0203], “optimization is generally performed by users adjusting constraint weights, and, in some cases using multi-criteria optimization techniques to navigate a pareto-optimal surface of trade-offs between constraints. For example, while metrics and constraints generated by automated systems are useful, a physician is also required to visually check the does plan when evaluating a radiation plan”, and “even if the average dose to the heart is within a specified tolerance, the physician may notice during a visual inspection that there is a higher than average dose (a “hot spot”) at a location that corresponds to a critical cardiac vessel. Based on the visual inspection the physician can attempt to change the radiation plan to decrease or eliminate the hot spot, and avoid potential damage to the critical cardiac vessel”), and 
a virtual cube with the same dimensions (such as 16cm* 16cm* 16cm) of the cube calibration module is delineated (Kovtun, [0072], where a “clip object” can be a cube; this maps to the virtual cube), and 

a DICOM-RT data set is outputted (Kovtun, [0070], “Volumetric medical imaging data represented by a series of two-dimensional (2D) medical images are often stored in a standardized format, such as the Digital Imaging and Communications in Medicine (DICOM) standard format”, thus the 2D medical images are output in DICOM format);
(S3) constructing a model, wherein the DICOM-RT data delineated in the step (S2) are inputted into a medical image processing software to carry out a three-dimensional reconstruction (Kovtun, [0071]-[0072], where a 3D model of the subject is rendered from the input data), and 
a certain transparency in the model is used to show a contour of body surface, a planning target volume, a clinical target volume and other surrounding organs and tissues (Kovtun, Fig. 2D and [0072], where the “clip object” renders part of the 3D model transparently so that the user can see inside the 3D model), and 
then a 3D model is outputted in a common 3D processing software usable format (Kovtun, [0072], “the value to render for each pixel can be calculated using real-time volumetric raymarching to determine a value for each pixel to be presented by the display device”);

then an augmented reality application program development software is introduced to adjust a material texture (Kovtun, [0004]-[0006], [0071], and [0093], where the user can user virtual or augmented reality to view and interact with the 3D model; and [0080], where a texture buffer is used to enable the user to alter textures using the GUI), and 
a light adjustment of the whole scene is made in the software (Kovtun, [0072], where the “outside” of the model is rendered realistically as if it were an object in a real environment such as rendering the intensity of exterior pixels according to existing lighting to make it look real (i.e. “rendered as though it were a virtual object”); this maps to a light adjustment of the whole scene);
(S5) building a system, wherein an augmented reality interactive system is built, and then a real-time 3D virtual model motion is driven in a three-dimensional environment to achieve an augmented reality simulation (Kovtun, [0072], where the “outside” of the model is rendered realistically as if it were an object in a real environment such as rendering the intensity of exterior pixels according to existing lighting to make it look real (i.e. “rendered as though it were a virtual object”));
(S6) Programming: Using programming language to carry out functional programming in the augmented reality application development software, positioning the 3D virtual model in the system and realizing the translation and rotation of the X, Y and Z axis of the 3D virtual model (Kovtun, Fig. 12A and [0199], where #102 represents the subject, and the location of the subject is described with a position and rotation along the x, y, and z axes);

(S8) positioning a virtual model, wherein a virtual cube of the virtual model and six-dimensional alignment method of the cube calibration module are used to realize the spatial position consistency between the 3D virtual model and the linear accelerator, so as to ensure that the 3D virtual model is positioned at the isocenter position (Kovtun, Fig. 13 and 0212], “process 1300 can present virtual controls (e.g., as shown in FIG. 14B, below) for manipulating a radiation source (e.g., to change the position and/or trajectory of the gantry and/or table on which a subject is positioned to receive the radiation treatment). In some embodiments, collisions (e.g., between the gantry, the subject, and/or the table on which the subject is positioned for treatment) can be detected and/or highlighted”);
(S9) carrying out a clinical application: 
wherein the phantom is removed (Kovtun, Fig. 2D and [0072], where the “clip object” renders part of the 3D model transparently so that the user can see inside the 3D model; the transparent rendering maps to removing the phantom), and 
the patient to be treated clinically lies in a treatment bed of the accelerator (Kovtun, [0089] and [0222], “This can allow a surgical teams to plan operative approaches and through either real time transfer of the plan and/or saving the plan, can apply the plan during a surgical intervention”, this implies that the software is used during treatment of the subject).
Kovtun discloses a radiation treatment planning system that can be run in real time while treating a patient with radiation but doesn’t disclose specific details such as centering on a tumor, rotating a patient’s couch/bed, nor animation.  
However Lee discloses the center of the virtual cube is set at the position of an isocenter of a tumor which is also situated at the isocenter of a radiotherapy accelerator (Lee, abstract and [0033], where a center point of an object inside the human body is determined using ultrasound data), and 
Kovtun and Lee are analogous since both of them are dealing with the visualization of objects inside the body using medical technology. Kovtun provides a way of planning tumor radiotherapy using augmented reality and a 3D model of the body. Lee provides a way of determining if a fetus has Downs Syndrome using ultrasound. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the detection of a center of a fetus inside the body taught by Lee into the modified invention of Kovtun such that the system will be able to detect certain abnormalities of the object inside the body, such as whether the fetus has Downs Syndrome (Lee, [0005]-[0010]).
Kovtun in view of Lee doesn’t disclose but Nakao discloses (S4) carrying out an art processing, wherein a 3D animation production software is used for making a material adjustment of a human 3D model (Nakao, [0154]-[0156], where a deformation animation can be generated by performing deformations of the DRR (digitally-reconstructed radiograph)),
Kovtun in view of Lee and Nakao are analogous since both of them are dealing with the visualization of objects inside the body using medical technology. Kovtun in view of Lee provides a way of planning tumor radiotherapy using augmented reality and a 3D model of the body. Nakao provides a way of performing deformation animations of a digitally-reconstructed radiograph in order to simulate patient movements during treatment such as breathing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the generation and display of animations taught by Nakao into the modified invention of Kovtun in view of Lee such that the system will be able to adjust the radiotherapy treatment in real time to adapt to the patient’s breathing motions (Nakao, [0023] and [0459]).
Kovtun in view of Nakao and Lee doesn’t disclose but Filiberti discloses (S7) Performing an internal test, wherein a project file packaged and generated into a program file is tested internally in a mobile device to ensure a stable fluency of the program (Filiberti, [0068], where an imaging-based quality assurance protocol is performed on the radiation treatment device to calibration the isocenter determination process); and
the bed is lifted, translated, and rotated according to the positioning requirement of the radiotherapy to appropriately adjust the patient's treatment body position - At this time, open the virtual radiation field for verification and match with the space of the early-stage 3D virtual model, so that the patient's body contour and the 3D virtual model can be matched in a high degree for the treatment (Filiberti, [0020]-[0023], where the patient couch can be automatically moved to account for manufacturing defects, actual patient weight, etc., to correct for offsets from radiation treatment beam and the tumor to be treated).
Kovtun in view of Lee and Nakao and Filiberti are analogous since both of them are dealing with the visualization of objects inside the body using medical technology. Kovtun in view of Lee and Nakao provides a way of planning tumor radiotherapy using augmented reality and a 3D model of the body. Filiberty provides a way of moving the treatment couch automatically to account for manufacturing defects or differences in patient weight so that the tumor is in the right location to be treated. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the movement of the couch taught by Filiberti into the modified invention of Kovtun in view of Lee and Nakao such that the system will be able to ensure that the correct area is treated (Filiberti, [0019]).

As per claim 2, claim 1 is incorporated and Kovtun in view of Nakao, Lee, and Filiberti discloses wherein the scene needs to be rendered and baked in the step (S4) (Kovtun, [0071]-[0072], where a 3D model of the subject is rendered from the input data).

As per claim 3, claim 1 is incorporated and Kovtun in view of Nakao, Lee, and Filiberti discloses wherein the mobile end comprises a tablet device in the step (S5) (Kovtun, [0108], where a tablet device can be used as the augmented-reality device).

As per claim 5, claim 1 is incorporated and Kovtun in view of Nakao and Lee doesn’t disclose but Filiberti discloses wherein the treatment bed parameters and the patient's body position are adjusted appropriately in the (S9) (Filiberti, [0020]-[0023], where the patient couch can be automatically moved to account for manufacturing defects, actual patient weight, etc., to correct for offsets from radiation treatment beam and the tumor to be treated; this is done as part of the treatment step).  
See claim 1 rejection for reason to combine.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kovtun et al. (US PGPUB 20200054398) in view of Lee et al. (US PGPUB 20110224546) in view of Nakao et al. (US PGPUB 20100149174) and in further view of Filiberty et al. (US PGPUB 20160023019) as applied to claim 1 above, and in further view of Veigel et al. (US PGPUB 20200375661).
As per claim 4, claim 1 is incorporated and Kovtun in view of Nakao, Lee, and Filiberti doesn’t disclose but Veigel discloses wherein the 3D virtual model performing a space matching in the step (S9) specifically performs a body contour matching (Veigel, [0045], where the surface of the patient’s body is monitored over multiple periods of time to track surface deviation).  
Kovtun in view of Lee, Nakao and Filiberti and Veigel are analogous since both of them are dealing with the visualization of objects inside the body using medical technology. Kovtun in view of Lee, Nakao and Filiberti provides a way of planning tumor radiotherapy using augmented reality and a 3D model of the body. Veigel provides a way of tracking the body surface at different points of time to track how it moves. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate tracking the movement of the body surface taught by Veigel into the modified invention of Kovtun in view of Lee, Nakao and Filiberti such that the system will be able to not treat the patient as a rigid body and take into account anatomical relationships when advising a user to move the patient (Veigel, [0003]).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Filiberty et al. (US PGPUB 20160023019) in view of Friman et al. (US PGPUB 20190240508)..
As per claim 6, Filiberti discloses an apparatus for radiotherapy comprising a plurality of radiotherapy devices including an accelerator, and a 6D treatment bed (Filiberti, Figs 1 and 2 and [0024], where the system includes a LINAC (linear accelerator) and [0020]-[0024], where the treatment couch can be moved in 6DOF), and 
the three sets comprise a motion sensor (Filiberti, [0029], where the potentiometers map to motion sensors), a laser radar scanner (Filiberti, [0090], where one or more alignment lasers are included) and a mobile device (Filiberti, Fig. 1, #14, the AR glasses map to a mobile device) and a corresponding supporting device of a camera (Filiberti, [0090]).
Filiberti discloses a radiotherapy system where the couch can be moved automatically to make the treatment area match the radiation point.  Filiberti doesn’t disclose the use of augmented reality.  However Friman discloses a method if performing radiotherapy using augmented reality (Friman, abstract and [0002]-[0004], where augmented reality is used to help the treatment operator to align the patient with the treatment system before treatment).
Filiberti and Friman are analogous since both of them are dealing with systems for providing radiotherapy. Filiberti provides a way of automatically aligning a patient couch with the radiation system before treatment begins. Friman provides a way of using augmented reality to align the user’s body with the radiotherapy system before treatment begins. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of augmented reality taught by Friman into the modified invention of Filiberti such that the system will be able to enable the provider of treatment better ways to view medical information about the patient during treatment (Filiberti, [0002]-[0003]).

As per claim 7, Filiberti in view of Friman discloses a plurality of radiotherapy devices including an accelerator, and a 6D treatment bed, and 
the three sets comprise a motion sensor, a laser radar scanner and a mobile device and a corresponding supporting device of a camera (see claim 6 rejection for detailed analysis).

Conclusion
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/Primary Examiner, Art Unit 2619